DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Stephen A. Burch (Reg. #66,570) on January 04, 2022.
The application has been amended as follows: 
Claim 8, Line 1 has been amended as follows, “The rotating machine of claim 1, wherein a curvature of each radially”
Claim 9, Line 1 has been amended as follows, “The rotating machine of claim 1, wherein a curvature of the radially”
The above amendments have been made to resolve a 35 U.S.C. 112(d) issue in the proposed amendments filed December 06, 2021, wherein the claims depended upon a cancelled claim. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, Oren et al. (US 2017/0268354 A1), does not expressly teach wherein each radially inward facing contact surface is concave at a position where the radially inward facing contact surface contacts the corresponding radially outward facing contact surface. The proposed amendment filed December 06, 2021 further specifies which portions of the surfaces are intended to be concave or convex as noted in Pg. 5-7 of the 
Claims 3-6, 8-9, 11-12, and 22-26 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745